FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 3, 2022

                                       No. 04-22-00045-CV

         IN THE INTEREST OF J.B.P. A/K/A J.B.S., J.J.M., AND J.R.P., Children

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-02425
                          Honorable Martha Tanner, Judge Presiding


                                          ORDER
         This is a parental rights termination case. After Appellant filed a notice of appeal, the
district clerk and court reporter filed their records, and we set the due date for Appellant’s brief.
        Thereafter, Appellant advised this court that the reporter’s record for the first day of trial
has not been filed, and Appellant is requesting that record.
       Based on Appellant’s assertion, we conclude the appellate record is not complete.
       We withdraw the March 8, 2022 due date for Appellant’s brief. Appellant’s brief will be
due twenty days after the supplemental reporter’s record is filed. See TEX. R. APP. P. 38.6(a).
       The supplemental reporter’s record is due within ten days of the date of this order.
       Appellant’s motion for extension of time to file the brief is moot.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court